Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gun control section that controls operation of the servo gun … a detection section that calculates a thickness … a determination section that determines whether or not the plate thickness test of the object to be tested” in claim 1, a robot control section that controls operation of the robot in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	After a review of the specification, the gun control section, the detection section, the determination section and the robot control section are interpreted to be software / hardware embedded on a CPU of a controller to perform specific instructions related to each section. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite the limitation “the gun control section being configured to operate the servo gun when determination is performed by the determination section and measure the plate thickness of the first plate portion and the plate thickness of the second plate portion”. However, the specification does not show how the gun control section can measure the plate thickness. After a review of the specification, ¶0041 states “ The plate thickness test mechanism of the welding apparatus 1 according to the present embodiment measures the plate thickness of the object to be tested from the amount of movement of the movable electrode 23”, however the specification does not point out what constitutes the plate thickness test mechanism and is the gun control section is a component of this plate thickness test mechanism. An example of a rotary encoder is discussed in ¶0003 but this mention is in reference to a prior art and based on the specification there is not adequate structure discussed for the gun control section to measure a thickness. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a determination section that determines whether or not the plate thickness test of the object to be tested using the detection section is performed normally”. It is unclear as to what is required for determining when the plate thickness test is performed normally, i.e. software, sensed data, etc. 
	Claim 1 recites the limitation “the gun control section being configured to operate the servo gun when determination is performed by the determination section and measure the plate thickness of the first plate portion and the plate thickness of the second plate portion”. It is not clear how the gun control section would measure the plate thickness. 
Claim 5 recites the limitation “a determination step of determining whether or not the plate thickness test using the welding apparatus is performed normally”. It is unclear as to what is required for the determining step to determine when the plate thickness test is performed normally, i.e. software, sensed data, etc. 

	Claim 5 recites the limitation “if abnormalities are detected in both the first and second detection steps, it being determined that the plate thickness test is performed normally and if an abnormality is not detected in at least one of the first and second detection steps, it being determined that the plate thickness test is defective”. It is unclear as to what the word “it” is referring to in both instances. Examiner suggest amending this limitation to clearly point out what is being determined. 
	Claims 2-4 depends upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nawahara et al. (US 2021/0053142 A1) in view of Takahashi et al. (US 20110120978 A1).
Regarding claim 1, Nawahara et al. discloses a welding apparatus (2, Fig. 2) including a servo gun (C-type spot welding gun, Fig. 2, ¶0052) having a fixed electrode (lower electrode 34, Fig. 2) and a movable electrode (upper electrode 33, Fig. 2), the fixed electrode (34) and the movable electrode (33) sandwiching an object (W, shown in Figs. 2 and 3) to be tested to perform a plate thickness test of the object to be tested, the welding apparatus comprising: 
a gun control section (operation control unit 42 of robot controller 13, Fig. 1, ¶0053-0054) that controls operation of the servo gun; 
a detection section (operation control unit 42 of robot controller 13 connected to first and second servers 3 and 4, Fig. 1, ¶0054-0057) that calculates a thickness of the object to be tested from an amount of movement of the movable electrode with respect to the fixed electrode (the operation control unit 42, uses data from encoders E1 and E2 as shown in Fig. 2, to determine an interelectrode distance that corresponds to a thickness of the workpiece when both electrode contact the workpiece) and that detects an abnormality when, as an obtained calculation result, the plate thickness is thinner than a desired plate thickness by a predetermined amount or more or thicker than the desired plate thickness by the predetermined amount or more (“the thickness of the welded portion becomes thin due to scattering of fused material, occurrence of an expulsion phenomenon can be detected based on the amount of change in the distance between the pair of electrodes” ¶0007, Fig. 12 show wherein the detected interelectrode distance detect an abnormality, see step S14; 
a determination section (operation control unit 42 of robot controller 13, connected to first and second servers 3 and 4, Fig. 1) that capable of determining whether or not the plate thickness test of the object to be tested using the detection section is performed normally (via software, see flow chart, Fig. 12); 
and a plate-shaped jig (W, the jig, being consistence with the specification is interpreted to be the workpiece, Fig. 3) that is fixed to a jig fixing position in a space and has a first plate portion (top plate, Fig. 3) having a plate thickness thinner than a predetermined specific plate thickness by the predetermined amount or more, and a second plate portion (bottom plate, Fig. 3) having a plate thickness thicker than the specific plate thickness by the predetermined amount or more (the predetermined thickness of the first and second plate portions are arbitrary and could be the same thickness since no values are defined), 
the gun control section (operation control unit 42 of robot controller 13) being configured to operate the servo gun when determination is performed by the determination section and measure the plate thickness of the first plate portion and the plate thickness of the second plate portion (Fig. 1, show wherein the operation control unit 42 of robot controller 13 is configured to operate the servo gun while receiving data from encoders E1 and E2 which measures the interelectrode distance corresponding to the thickness of the first and second plate portion being clamped between the electrodes for controlling pressurizing force clamping the workpiece W)
The limitations: “if the detection section tests the plate thicknesses of the first and second plate portions by taking a desired plate thickness as the specific plate thickness and detects abnormalities in both tests, the determination section determining that the plate thickness test is performed normally, and if the detection section does not detect an abnormality in at least one of the tests, the determination section determining that the plate thickness test is defective” are scenarios that would have little to do with the gun control section operating the servo gun. The operation control unit 42 is capable of controlling the servo gun while measuring and monitoring is occurring to manage the pressure to the workpiece during welding and provide data to a user via display units 5, shown in Fig. 1.
Takahashi et al. in the same view of endeavor discloses a welding apparatus (Fig. 1) comprising a spot welding gun (2, Fig. 1), a robot (1, Fig. 1), a welding gun controller (4, Fig. 1) and a robot controller (3, Fig. 1), wherein “a workpiece thickness detection command for detecting a workpiece thickness in the spot position correction mode”, ¶0041, Fig. 4 shows a flowchart wherein step S6 detects workpiece thickness, step S8 determines if the thickness is OK. 
Even though Nawahara et al. teaches measuring displacement between the electrodes which when contacting the workpiece corresponds to the thickness of the workpiece, Takahashi et al. is programmed to detect a workpiece thickness and to determine if the thickness falls within a predetermined threshold. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control unit of Nawahara et al. with the thickness detection as taught by Takahashi et al. for the purpose of “for correcting the spot welding point position” (¶0041 of Takahashi et al.).
Regarding claim 2, Nawahara et al. modified discloses the welding apparatus of claim 1, wherein the jig (W, Fig. 3) further has a reference plate portion whose plate thickness is set to the specific plate thickness (thickness of specific plates is determined by the operator, Fig. 3 shows a 2 plate configuration wherein the reference plate portion could be where the upper and lower electrodes contact the workpiece).
Regarding claim 3, Nawahara et al. modified discloses the welding apparatus of claim 1. Nawahara et al. further disclose a robot which has a plurality of arms (a lower arm 23, an upper arm 24, Fig. 2) and to which the servo gun (C-type spot welding gun, Fig. 2) is attached; and a robot control section (operation control unit, Fig. 1) that controls operation of the robot (11, Fig. 1, 2, ¶0050), wherein in the jig (W), a surface on one side of two surfaces in a plate thickness direction is a flat surface (Fig. 3), a step is formed on a surface on the other side (The two plates are clamped together but are configured to where the plates can be positioned to create a step configuration by the operator), at least the first plate portion (portion of top plate) and the second plate portion (portion of bottom plate) are formed, the jig (W) is fixed so that the plate thickness direction is a horizontal direction or a vertical direction (Fig. 3), and at least when a production line is not operated (a condition), the robot control section (42) operates the robot so that the servo gun is positioned at a predetermined standby position (capable), and when the plate thicknesses of the first plate portion and the second plate portion are measured, the robot control section (42) operates the robot (11) to move the servo gun from the standby position to the jig fixing position so that the fixed electrode (34) is positioned on the one side in the plate thickness direction (capable).
Regarding claim 4, Nawahara et al. modified discloses the welding apparatus of claim 1 except wherein the jig has a Rockwell hardness HRC of 60 or more. However, since the hardness of metals are commonly determined using the Rockwell hardness test, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Jig of Nawahara et al. to have a Rockwell hardness HRC of 60 or more for the purpose of providing a workpiece that is suitable testing for yielding predictable results.
Regarding claim 5, Nawahara et al. discloses a plate thickness testing method for a welding apparatus (2, Fig. 2) including a servo gun (C-type spot welding gun, Fig. 2, ¶0052) having a fixed electrode (lower electrode 34, Fig. 2) and a movable electrode (upper electrode 33, Fig. 2), the fixed electrode (34) and the movable electrode (33) sandwiching an object (W, shown in Figs. 2 and 3) to be tested. the welding apparatus (2) further including a plate-shaped jig (W) that is fixed to a jig fixing position in a space and has a first plate portion having a plate thickness thinner than a predetermined specific plate thickness by a predetermined amount or more, and a second plate portion having a plate thickness thicker than the specific plate thickness by the predetermined amount or more, 
the plate thickness testing method for the welding apparatus comprising: 
a determination step of determining whether or not the plate thickness test using the welding apparatus is performed normally (by observation by the operator), the determination step including: 
a first measurement step of sandwiching the first plate portion between the fixed electrode and the movable electrode and measuring the plate thickness of the first plate portion (shown in Fig. 3); 
a first detection step of detecting an abnormality of the plate thickness on a basis of a measurement result in the first measurement step (the operation control unit 42, uses data from encoders E1 and E2 as shown in Fig. 2, to determine an interelectrode distance that corresponds to a thickness of the workpiece when both electrode contact the workpiece, the operator can use data to determine an abnormality); 
a second measurement step of sandwiching the second plate portion between the fixed electrode and the movable electrode and measuring the plate thickness of the second plate portion (the welding apparatus is configured to be used to clamp/weld on multiple surfaces of the Jig / workpiece (W) based on the operator’s guidance); 
and a second detection step of detecting an abnormality of the plate thickness on a basis of a measurement result in the second measurement step, 
the first and second detection steps being steps of detecting an abnormality when the plate thickness is thinner than the specific plate thickness by a predetermined amount or more or thicker than the specific plate thickness by the predetermined amount or more (data from encoders E1 and E2 as shown in Fig. 2, allows the operator to determine / detect an abnormality), alternately Takahashi et al. in the same view of endeavor discloses a welding apparatus (Fig. 1) comprising a spot welding gun (2, Fig. 1), a robot (1, Fig. 1), a welding gun controller (4, Fig. 1) and a robot controller (3, Fig. 1), wherein “a workpiece thickness detection command for detecting a workpiece thickness in the spot position correction mode”, ¶0041, Fig. 4 shows a flowchart wherein step S6 detects workpiece thickness, step S8 determines if the thickness is OK.
The limitation “in the determination step, if abnormalities are detected in both the first and second detection steps, it being determined that the plate thickness test is performed normally, and if an abnormality is not detected in at least one of the first and second detection steps, it being determined that the plate thickness test is defective” are contingent limitations. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, MPEP 2111.04, II.
Even though Nawahara et al. teaches measuring displacement between the electrodes which when contacting the workpiece corresponds to the thickness of the workpiece, Takahashi et al. is programmed to detect a workpiece thickness and to determine if the thickness falls within a predetermined threshold. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Nawahara et al. to use thickness detection as taught by Takahashi et al. for the purpose of “for correcting the spot welding point position” (¶0041 of Takahashi et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761